Citation Nr: 0920659	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1942 
to January 1946.  He died in October 2004.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the 
Veteran's cause of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In her substantive appeal, the appellant has raised the 
issues of entitlement to a total rating based on individual 
unemployability (TDIU) for purposes of accrued benefits, and 
whether there was clear and unmistakable error (CUE) in the 
June 2004 rating action for failing to assign a TDIU based on 
the Veteran's service connected PTSD.  These issues have not 
been addressed at the regional level and are referred to the 
RO for actions deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the appellant by correspondence 
dated in December 2004.

Unfortunately, the appellant did not receive adequate notice 
of information concerning the VCAA in reference to the issue 
on appeal.  Appropriate action should be taken to ensure 
adequate VCAA notice as to the conditions for which the 
veteran was service-connected at the time of his death as 
well as an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected, in accordance with Hupp v. Nicholson, 
21 Vet. App. 342 (2008).

The Veteran died in October 2004 at a private medical 
facility.  The Veteran's death certificate listed the 
immediate cause of his death as multisystem organ failure as 
a consequence of cerebrovascular accident and renal failure 
with diabetes, coronary artery disease, and Parkinson's 
disease listed as contributing conditions.  At the time of 
the veteran's death, service connection had been established 
for residuals of hand burns (rated as noncompensable) and 
post-traumatic stress disorder (PTSD) (rated as 70 percent).  
The appellant contends in her notice of disagreement that the 
Veteran's service-connected PTSD caused secondary conditions 
of heart disease and other systemic problems which 
contributed to his death.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In light of the cumulative 
record, the Board has determined that a medical opinion is 
needed to determine the etiology of the veteran's cause of 
death and whether his service-connected PTSD was a 
contributory cause of his death. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death as well as an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected, in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected PTSD disability and 
cardiovascular disease since April 2003 .  
Of particular interest are any outstanding 
VA records for any periods of VA 
hospitalization during that time .  After 
the appellant has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the appellant 
the opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the appellant claims file 
should be reviewed by a VA physician 
specializing in cardiology for an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected PTSD at the time of his death 
was of such severity as to have had a 
material influence in accelerating his 
death.  After review of the claims folder, 
the examiner should address the following:

a)	Did the veteran's service-connected 
PTSD contribute substantially or 
materially to the cause of the veteran's 
death, combine with other disorders to 
cause death, or aid to lend assistance to 
the production of death?

NOTE: It is not sufficient to show that a 
service-connected condition causally 
shared in producing death. Rather, it must 
be shown that there was a causal 
connection.

b)	Was the Veteran's service-connected 
PTSD of such severity as to have had a 
material influence in accelerating his 
death? Adequate reasons and bases for any 
opinion rendered must be provided.

4.  The RO should take appropriate action 
including issuance of an appropriate 
statement of the case addressing the issue 
of entitlement to TDIU for accrued 
benefits purposes.  The appellant should 
be advised of need to file a timely 
substantive appeal if the appellant 
desires to complete an appeal as to this 
issue.  If a timely substantive appeal is 
received, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



